Stevens, J.
1. Appeal and error : .presence of facts justifies exclusion of opinion. I. But two questions are argued by counsel for appellant. Plaintiff was permitted to testify that she approached the obstruction in the street with her horses under control. Counsel for defendant sought to offer testimony of witnesses who saw the accident that, in their opinion, she did not, at said time, have the team under control, but that it was running away. Numerous witnesses called on behalf of defendant testified fully and minutely to the appearance of the team at the time, and after it had passed the obstructions, and described the efforts of plaintiff to stop and control the horses. From the details shown, the jury was in a position to determine whether the team was under the control of the driver, or whether the same was running away at the time it approached the scene of the accident, as accurately as the witnesses who were present and saw the occurrence. If it were conceded that the court committed error in the re-, spect claimed, we are unable to perceive wherein the defendant was prejudiced thereby.
*3092. Damages : services rendered by unlicensed practitioner. *308II. Included in the items of damages for which plaintiff sought recovery was $100 for medical services alleged to have been rendered her by a chiropractor, who, it is conced*309erl, was not authorized to practice medicine in the state of Iowa. Plaintiff paid for the services rendered before this action was commenced. Defendant objected to the evidence offered to prove this item, and requested the court to withdraw the same from the jury. The court, however, overruled the objection and motion to withdraw same, and permitted plaintiff to recover therefor. Defendant complains of this ruling of the court, and seeks a reversal on account thereof.
It is true we held, in Lynch v. Kathmann, 180 Iowa 607, that a person not authorized to practice medicine in this state cannot recover for alleged medical services rendered by him. See, also, Rader v. Elliott, 181 Iowa 156. But, so far as the record discloses, plaintiff employed the chiropractor and paid her for the services rendered in good faith. Having done so, she was entitled to recover the reasonable value thereof. Dixon v. Bell, 1 Starkie’s Rep. 287; Mueller v. Kuhn, 59 Ill. App. 353; City of Chicago v. Honey, 10 Ill. App. 535, 538; Klein v. Thompson, 19 Ohio St. 569; Ohio & M. R. W. Co. v. Dickerson, 59 Ind. 317; Houston & T. C. R. Co. v. Gerald, 60 Tex. Civ. App. 151 (128 S. W. 166) ; San Antonio St. R. Co. v. Muth, 7 Tex. Civ. App. 443 (27 S. W. 752); Lester v. Howard Bank, 33 Md. 558 (3 Am. Rep. 211); Cheuvront v. Horner, 62 W. Va. 476 (59 S. E. 964).
It follows that the judgment of the court below must be — Affirmed.
Ladd, C. J., Gaynor and Preston, JJ., concur.